

	

		II

		109th CONGRESS

		1st Session

		S. 1624

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mr. Lautenberg

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on certain

		  chemicals.

	

	

		1.Certain chemicals

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new headings:

				

					

						

							

								9902.07.31Mixtures of

						zinc dialkyldithiophosphate (CAS No. 6990–43–8) with an elastomer binder of

						ethylene-propylene-diene monomer and ethyl vinyl acetate, dispersing agents and

						silica (provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before

						12/31/2009

								

								9902.07.32Mixtures of

						dithiocarbamate, thiazole, thiuram and thiourea with an elastomer binder of

						ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents

						(provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before

						12/31/2009

								

								9902.07.33Mixtures of

						caprolactam disulfide (CAS No. 23847–08–7) with an elastomer binder of

						ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents

						(provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before

						12/31/2009

								

								9902.07.34Mixtures of

						N´-(3,4-dichloro-phenyl)-N,N-dimethylurea (CAS No. 330–54–1) with acrylate

						rubber (provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before

						12/31/2009

								

								9902.07.35Mixtures of

						zinc dicyanato diammine (CAS No. 122012–52–6) with an elastomer binder of

						ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents

						(provided for in subheading 3812.10.50)FreeNo changeNo changeOn or before

						12/31/2009

								

								9902.07.364,8-Dicyclohexyl -6-2,10-dimethyl -12H-dibenzo

						[d,g][1,3,2]dioxaphosphocin (CAS No. 73912–21–7) (provided for

						in subheading 2920.90.50)FreeNo changeNo changeOn or before 12/31/2009

								

								9902.07.37Mixtures of

						Benzenesulfonic acid, dodecyl-, with 2-aminoethanol (CAS No. 26836–07–7) and

						Poly (oxy-1,2-ethanediyl), α-[(9Z)-1-oxo-9-

						octadecenyl]-w-hydroxy- (CAS No. 9004–96–0) (provided for in

						subheading 3402.90.50)FreeNo changeNo changeOn or before 12/31/2009

								

								9902.07.39

						1,3-Dihydro-3,3-bis

						(4-hydroxy-m-tolyl)-2H-indol-2-one (CAS No.

						47465–97–4) (provided for in subheading 2933.79.15)FreeNo changeNo changeOn or before

						12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of the enactment of this

			 Act.

			

